Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-01849-WJM-NRN

   JOHN S. WILSON,

   Plaintiff,

   v.

   XIANT TECHNOLOGIES, INC.,

   Defendant.

                           [PROPOSED] FINAL PRETRIAL ORDER


                              1. DATE AND APPEARANCES
           Date of Conference:           February 8, 2021
           Appearances of Counsel:       For the Plaintiff John Wilson:
                                         Michael P. Cross
                                         OGBORN MIHM, LLP
                                         1700 Broadway, Suite 1900
                                         Denver, Colorado 80290
                                         Phone Number: (303) 592-5900
                                         Fax Number: (303) 592-5910


                                         For the Defendant Xiant Technologies, Inc.
                                         Scott Sandberg
                                         Spencer Fane, LLP
                                         1700 Lincoln Street, Suite 2000
                                         Denver, Colorado 80203
                                         Phone Number: (303) 839-3723

                                      2. JURISDICTION

           Jurisdiction is proper under 28 U.S.C. § 1332, which provides that this Court has original

   subject matter jurisdiction over claims between citizens of different states where the amount in

   controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiff John Wilson is a resident
Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 2 of 7




   of Tennessee, whereas Defendant Xiant Technologies, Inc. is a Colorado corporation.

                                 3. CLAIMS AND DEFENSES
          1. Plaintiff:

          Plaintiff John Wilson entered into an agreement with Defendant Xiant Technologies, Inc.

   pursuant to which Plaintiff would provide “Business Development & Sales” services on behalf of

   Defendant. Specifically, Plaintiff agreed to use his market knowledge, connections, reputation, and

   presentation skills to market Defendant’s technology to major players in the poultry industry. In

   exchange, Defendant agreed to provide 5% of all revenue generated from Plaintiff’s efforts. He

   succeeded beyond expectations. Plaintiff’s efforts directly led to a multi-million dollar relationship

   with Cal-Maine Foods, one of the largest companies in the poultry industry. This included an initial

   commitment that meets Defendant’s definition of a “paid trial,” as well as a forthcoming (or

   executed) “Supply and Use Agreement,” which will generate millions of dollars in license fees.

   Defendant now refuses to honor the agreement.

          Plaintiff asserts claims against Defendant for breach of contract and unjust enrichment.


          2. Defendant:

          Xiant and Mr. Wilson never entered any contract for a commission or payment. Xiant and

   Mr. Wilson discussed a potential arrangement if Mr. Wilson could deliver paid trials of Xiant’s

   technology, but Mr. Wilson never delivered any paid trials. Mr. Wilson provided no revenue or

   benefit to Xiant. He made two or three telephone calls lasting a few minutes. Xiant spent

   significant time and money and gave up shares of its stock for potential benefits that have not been

   realized. Mr. Wilson gave up nothing. Regardless of how he spins his claims, Mr. Wilson seeks

   an illegal commission for a securities transaction barred by federal and state law. Xiant specifically

   told Mr. Wilson that it would not pay the commission he claims and Mr. Wilson agreed that the

   commission was not part of any agreement with Xiant, so the doctrines of waiver and estoppel bar
Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 3 of 7




   his claims. Mr. Wilson claims a contract for which he gave nothing, meaning the claim is barred

   for lack of consideration. The absence of any paid trials also bars Mr. Wilson’s contract claims

   under the doctrine of frustration of purpose. Mr. Wilson entered an agreement to keep Xiant’s

   commercial information confidential and then breached that agreement, barring him from claiming

   breach of contract against Xiant. Xiant did not cause the damages Mr. Wilson claims, and Mr.

   Wilson failed to mitigate those damages.

                                      4. STIPULATIONS

          Plaintiff and Defendant shall hold an in-person conferral conference to discuss stipulations

   to exhibits. Any such stipulations shall be included in the parties’ final exhibit lists submitted no

   later than seven days prior to the Trial Preparation Conference.

                                   5. PENDING MOTIONS

          Defendant’s Motion for Summary Judgment.

                                        6. WITNESSES

    a.     Non-expert witnesses to be called by each party:

           (1)     witnesses who will be present at trial (see Fed. R. Civ. P. 26(a)(3)(A));

           Plaintiff:             John Wilson

                                  Jason Suntych

                                  Napoleon Overton

           Defendant:             Jason Suntych

           (2)     witnesses who may be present at trial if the need arises (see Fed. R. Civ. P.

           26(a)(3)(A));

           Plaintiff:      Sherman Miller

                           Daren Suntych
Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 4 of 7




                        Bill Greary

          Defendant:    Daren Suntych

                        Sherman Miller

                        Derek Yancey, Morning Fresh Farms
                        Any witness identified by Plaintiff
                        Any witness needed to provide foundation or authentication for any
                        exhibit
                        Any witness identified in disclosures, discovery, or documents produced
                        by the parties
                        Any witness revealed in discovery or investigation
          (3)     witnesses where testimony is expected to be presented by means of a deposition

          and, if not taken steno graphically, a transcript of the pertinent portions of the

          deposition testimony. See Fed. R. Civ. P. 26(a)(3)(B).

          Plaintiff:            Sherman Miller

          Defendant:            Sherman Miller

    b.    Expert witnesses to be called by each party:

          (1)    witnesses who will be present at trial (see Fed. R. Civ. P. 26(a)(3)(A));

          Plaintiff:            None

         Defendant:             None
         (2)     witnesses who may be present at trial (see Fed. R. Civ. P. 26(a)(3)(A));
          Plaintiff:            Tom Decosimo

          Defendant:            Chris Bouck

          (3)     witnesses where testimony is expected to be presented by means of a deposition

          and, if not taken steno graphically, a transcript of the pertinent portions of the

          deposition testimony. See Fed. R. Civ. P. 26(a)(3)(B).
Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 5 of 7




            Plaintiff:             Tom Decosimo

            Defendant:             None

                                            7. EXHIBITS

            (1)     Plaintiff: See Plaintiff’s Exhibit List attached hereto as Exhibit 1.

            (2)     Defendant: See Defendant’s Exhibit List attached hereto as Exhibit 2.

            Copies of listed exhibits must be provided to opposing counsel and any pro se party no

    later than 30 days before trial. The objections contemplated by Fed. R. Civ. P. 26(a)(3) shall be

    filed with the clerk and served by hand delivery or facsimile no later than 14 days after the exhibits

    are provided.

                                            8. DISCOVERY

           Discovery has been completed.

           Plaintiff requests the inclusion of the following language, to which Defendant

   objects: The parties shall continue to supplement their disclosures in accordance with Fed. R.

   Civ. P. 26(e).

           If there is an executed agreement between the Defendant and the third-party before

   trial it shall be produced to the Plaintiff.

                                         9. SPECIAL ISSUES
           None.

                                        10. SETTLEMENT

    a.      The parties are currently in the process of preparing and exchanging settlement offers.



                                   11. OFFER OF JUDGMENT

           Counsel and any pro se party acknowledge familiarity with the provision of Rule 68 (Offer

   of Judgment) of the Federal Rules of Civil Procedure. Counsel have discussed it with the clients

   against whom claims are made in this case.
Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 6 of 7




                       12. EFFECT OF FINAL PRETRIAL ORDER

           Hereafter, this Final Pretrial Order will control the subsequent course of this action and

    the trial, and may not be amended except by consent of the parties and approval by the court or

    by order of the court to prevent manifest injustice. The pleadings will be deemed merged herein.

    This Final Pretrial Order supersedes the Scheduling Order. In the event of ambiguity in any

    provision of this Final Pretrial Order, reference may be made to the record of the pretrial

    conference to the extent reported by stenographic notes and to the pleadings.

                    13. TRIAL AND ESTIMATED TRIAL TIME;
                  FURTHER TRIAL PREPARATION PROCEEDINGS

    1.     Trial is to a jury.

    2.     The parties estimate that trial will last four days.

    3.     Trial shall be held in the U.S. District Court for the District of Colorado before the

    Honorable William J. Martinez.




           DATED this 8th        day of February          , 2021 .


                                                           BY THE COURT




                                                           United States Magistrate Judge
Case 1:19-cv-01849-WJM-NRN Document 167 Filed 02/08/21 USDC Colorado Page 7 of 7




    APPROVED:

   /s/ Michael P. Cross                   /s/ Scott Sandberg
    Michael P. Cross                       Scott Sandberg
    OGBORN MIHM, LLP                       SPENCER FANE
    1700 Lincoln, Suite 2700               1700 Lincoln, Suite 2700
    Denver, Colorado 80203                 Denver, Colorado 80203
    Attorney for Plaintiff                 Attorney for Defendant
